Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 THE PROCTER & GAMBLE COMPANY (Exact name of registrant as specified in its charter) Ohio31-0411980 (State or other jurisdiction(I.R.S. Employer of incorporation or organization) Identification No.) One Procter & Gamble Plaza, Cincinnati, Ohio 45202 (513) 983-1100 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) The Procter & Gamble 2013 Non-Employee Directors’ Stock Plan Deborah P. Majoras, Secretary The Procter & Gamble Company One Procter & Gamble Plaza, Cincinnati, Ohio 45202 (513) 983-1100 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filero Non-accelerated filer o(Do not check if a smaller reporting company)Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered1 Proposed maximum offering price per unit2 Proposed maximum aggregate offering price Amount of registration fee Common Stock (without par value) $ 82.90 $ 52,641,500.00 $ 6,780.23 Pursuant to Rule 416 of the Securities Act of 1933 (the “Securities Act”), this registration statement also covers additional shares of Common Stock as may be issued to prevent dilution from stock splits, stock dividends, and similar transactions. Estimated solely for the purpose of calculating the registration fee pursuant to paragraphs (c) and (h) of Rule 457 of the Securities Act on the basis of the average of the high and low prices of the Common Stock on the New York Stock Exchange on December 12, 2013 within five business days prior to filing. PART I INFORMATION REQUIRED IN THE SECTION 10(A) PROSPECTUS The documents containing the information specified in Part I of Form S-8 will be sent or given to plan participants as specified by Rule 428(b)(1) under the Securities Act.Such documents need not be filed with the Securities and Exchange Commission (the “Commission”) either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424 under the Securities Act.These documents and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of Part II of this form, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.
